Case: 20-60183     Document: 00516071607         Page: 1     Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 27, 2021
                                  No. 20-60183
                                                                       Lyle W. Cayce
                                                                            Clerk

   Chun Yan Zheng,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 705 834


   Before King, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
          Chun Yan Zheng, a native and citizen of China, petitions this court for
   review of the denial by the Board of Immigration Appeals (BIA) of her
   application for asylum. She contends the BIA erred by dismissing her claim
   for asylum on the ground that she failed to submit reasonably available
   corroborating evidence. She also contends that the BIA erred in failing to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60183      Document: 00516071607          Page: 2   Date Filed: 10/27/2021




                                    No. 20-60183


   remand her case to the immigration judge (IJ) for consideration of her
   parents’ statement. We deny the petition in part and dismiss it in part.
                                         I.
          Zheng arrived in the United States on February 28, 2019, without
   admission or inspection. On March 5, 2019, the Department of Homeland
   Security personally served Zheng with a notice to appear (NTA), charging
   her with removability pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). Proceeding
   pro se, Zheng admitted the allegations in the NTA and conceded
   removability but requested the opportunity to apply for asylum and related
   protection.
          Through counsel, Zheng sought asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT) based on religious
   persecution for joining and participating in an underground Christian family
   church.    Zheng supplemented her application with her own written
   statement, a detention warrant, a release certificate, a ¥5,000 fine receipt, a
   hospital illness certificate, her public security bureau summons, her divorce
   certificate, a mailing label from Fujian province, and the 2017 International
   Religious Freedom Report.
          On June 17, 2019, an IJ held a hearing, at which Zheng was the only
   witness. Zheng testified that she was introduced to Christianity by a friend
   and co-worker, Xiu Mei Chen. She further testified that on September 9,
   2018, she attended a church gathering at Chen’s home where she converted
   to Christianity. Zheng attended three more Christian home gatherings, on
   September 19, September 30, and October 14, 2018. At the second gathering,
   Chen gifted Zheng a Bible. During this time, Zheng and her eldest daughter
   were living with her parents. Zheng’s parents were aware that she attended
   these gatherings and watched her daughter during her church attendance.
   Zheng’s parents lived approximately 20 minutes by foot from Chen’s home.




                                         2
Case: 20-60183        Document: 00516071607             Page: 3      Date Filed: 10/27/2021




                                         No. 20-60183


           According to Zheng’s testimony, at the fourth and final church
   gathering she attended, the police came to Chen’s home, arrested the
   participants, and confiscated the participants’ belongings—including
   Zheng’s Bible. The police detained Zheng for one week. During her
   detention, the police grabbed her by the hair, slapped her, pushed her to the
   ground, and kicked her twice. As a result, she suffered bruising and swelling.
   On October 21, 2018, Zheng was released. 1 The police returned Zheng’s
   belongings, except for the Bible, and instructed her to report to the police
   station once a week. Zheng’s father picked her up from the police station.
           Complying with the police’s instruction, Zheng reported to the police
   station each week after her release. When Zheng reported to the station on
   November 18, 2018, she was slapped, kicked, and threatened with arrest if
   she was ever found to attend underground Christian activities again.
   Following this incident, Zheng said she hid at a friend’s house until she fled
   China on February 14, 2019. Zheng testified that because she was in hiding,
   she did not know whether the police ever visited her parents’ home following
   her failure to report.
           On cross-examination, Zheng was asked why she did not provide a
   statement from her parents corroborating her attendance at the church
   gatherings, her arrest, the police’s confiscation of her Bible, or her hiding
   from November 18, 2018, until her flight from China on February 14, 2019.
   Zheng initially explained that she did not provide a statement from her
   parents because they are illiterate. But Zheng later conceded that her parents
   could have gotten someone else to write a letter on their behalf. Zheng
   further testified that her parents in fact had someone write a letter on their


           1
             Zheng testified that she was unaware whether any of the other participants were
   also released on this day. According to Zheng, she called Chen after she was released, but
   Chen did not answer her phone.




                                               3
Case: 20-60183        Document: 00516071607         Page: 4   Date Filed: 10/27/2021




                                     No. 20-60183


   behalf, though they were unable to send it in time for her hearing,
   notwithstanding that they had timely sent Zheng other supporting
   documentation.       Zheng also acknowledged that she did not provide a
   statement from her friend Chen corroborating her attendance at the
   gatherings and Chen’s gifting of the Bible.
             The IJ denied Zheng’s claims for asylum, withholding of removal, and
   CAT relief. The IJ afforded “full evidentiary weight” to Zheng’s testimony
   but found that she failed to meet her burden of proof due to her failure to
   proffer reasonably available corroborative evidence to support her claims.
   Namely, Zheng failed to provide evidence to support her assertions that she
   attended Christian gatherings, that she was arrested while attending such a
   gathering, about her detention and release from jail, and that she went into
   hiding for approximately four months before fleeing to the United States.
   The IJ found that Zheng’s parents could have provided such corroboration
   in the form of a written statement. Moreover, the IJ stated it was “not clear”
   why Zheng’s friend, Chen, could not have provided a written statement
   corroborating Zheng’s testimony. Accordingly, despite finding Zheng’s
   testimony credible, the IJ concluded that she failed to meet her burden of
   proof to establish eligibility for asylum, withholding of removal, or CAT
   relief.
             Zheng appealed to the BIA, challenging the IJ’s conclusion that she
   did not provide sufficient corroboration for her claims. In support of her
   appeal, she provided a translated written statement from her parents. Zheng
   asserted that the BIA should grant relief based upon her credible testimony,
   the evidence she provided in support of her application, and her newly
   provided corroborating evidence.
             The BIA, however, agreed with the IJ that Zheng failed to provide
   reasonably available evidence to corroborate her claims. Specifically, the BIA




                                           4
Case: 20-60183        Document: 00516071607             Page: 5      Date Filed: 10/27/2021




                                         No. 20-60183


   concluded that Zheng failed to offer supporting evidence from her parents
   and Chen as well as “sufficient evidence that Chinese authorities have looked
   for her since she left China . . . or that they have a current interest in her.”
   While the BIA recognized that Zheng submitted a statement from her parents
   on appeal, it explained that its review was limited to the record before the IJ.
   Accordingly, the BIA affirmed the IJ’s conclusion that Zheng failed to meet
   her burden of proof for asylum and, consequently, did not meet her burden
   of proof for withholding of removal. The BIA also held that Zheng “did not
   meaningfully address” the denial of her claim under the CAT. Zheng timely
   filed a petition for review, contending (1) that she submitted sufficient
   corroborating evidence for her asylum claim and (2) that the BIA erred in
   failing to remand the case to the IJ to consider her parents’ statement. 2
                                              II.
           We review the BIA’s conclusions of law de novo and its findings of
   fact for substantial evidence. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
   2009). On review, we consider only the BIA’s opinion, “unless the IJ’s
   decision has some impact on the BIA’s decision.” Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012) (citation omitted). Where, as here,
   the BIA adopts much of the IJ’s reasoning, we also review the relevant
   portions of the IJ’s decision. See, e.g., Zhu v. Gonzales, 493 F.3d 588, 593 (5th
   Cir. 2007).
           The BIA’s determination that an alien is not entitled to asylum is a
   factual conclusion subject to the substantial evidence standard of review.
   Zhang v. Gonzales, 432 F.3d 339, 344–45 (5th Cir. 2005). “Under this
   standard, reversal is improper unless we decide ‘not only that the evidence


           2
            Because Zheng does not raise any issue regarding the denial of her withholding of
   removal or CAT claims, we do not further address them.




                                               5
Case: 20-60183      Document: 00516071607           Page: 6    Date Filed: 10/27/2021




                                     No. 20-60183


   supports a contrary conclusion, but [also] that the evidence compels it.’” Id.
   at 344 (quoting Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)). That
   is, “[t]he alien must show that the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009); see 8 U.S.C. § 1252(b)(4)(B).
                                         III.
          Zheng first contends that the BIA erred by dismissing her claim for
   asylum on the ground that she failed to submit reasonably available
   corroborating evidence. She asserts that because the IJ found her testimony
   to be credible, “[a] requirement that she submit additional corroborating
   evidence given the evidence already available in the record, and the
   reasonable explanation for its unavailability, is excessive and unjustified.”
   Authority provides otherwise.
          The Immigration and Nationality Act, via 8 U.S.C. § 1158(b)(1)(A),
   provides the Attorney General discretion to grant asylum to refugees. See
   Vazquez-Guerra v. Garland, 7 F.4th 265, 268–69 (5th Cir. 2021). A refugee,
   as defined by § 1101(a)(42)(A), is an alien who is “unable or unwilling to
   return to” her home country “because of persecution or a well-founded fear
   of persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” Pursuant to § 1158(b)(1)(B)(i),
   the applicant bears the burden of proof for establishing that she is a refugee.
   And § 1158(b)(1)(B)(ii) provides instruction on determining whether the
   applicant has met this burden:
          In determining whether the applicant has met the applicant’s
          burden, the trier of fact may weigh the credible testimony along
          with other evidence of record. Where the trier of fact determines
          that the applicant should provide evidence that corroborates
          otherwise credible testimony, such evidence must be provided unless




                                          6
Case: 20-60183      Document: 00516071607          Page: 7   Date Filed: 10/27/2021




                                    No. 20-60183


          the applicant does not have the evidence and cannot reasonably
          obtain the evidence.
   (emphasis added). The plain text of the statute thus indicates that it is up to
   the trier of fact, here the IJ, to determine when an applicant must provide
   reasonably available corroborating evidence for otherwise credible testimony.
          By the same token, this court has previously stated that “[r]egardless
   of whether an alien’s testimony is otherwise credible, the IJ may require the
   submission of reasonably available evidence corroborating a claim for relief
   from removal.” Avelar-Oliva v. Barr, 954 F.3d 757, 764 (5th Cir. 2020).
   “Our implicit approval of the ‘requirement’ that applicants for asylum
   submit corroborating evidence further implies that we approve of rejecting
   applicants for the sole reason that they do not meet this requirement.” Rui
   Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011). This is exactly what
   happened here.
          The IJ required Zheng to provide eyewitness statements from her
   parents and her friend, Chen, to corroborate key portions of her testimony in
   support of her asylum claim, including that Zheng attended home church
   gatherings, that Chen introduced her to Christianity and gifted her a Bible,
   that Zheng’s father picked her up when she was released from detention, and
   that Zheng hid at a friend’s house after she stopped reporting to police.
   Zheng failed to meet the IJ’s requirement for such evidence. Therefore, we
   find no error in the BIA’s affirmance of the IJ’s conclusion that Zheng failed
   to carry her burden of proof as to her asylum claim.
          We likewise find that the record does not compel agreement with
   Zheng’s assertion that the corroborating evidence requested by the IJ was
   unavailable. According to Zheng, she was unable to provide a statement from
   her parents at the time of her hearing because they are illiterate; but Zheng
   confirmed that her parents could have had someone transcribe a letter on




                                         7
Case: 20-60183       Document: 00516071607            Page: 8   Date Filed: 10/27/2021




                                       No. 20-60183


   their behalf. Zheng then asserted that her parents intended to provide a letter
   along with other supporting evidence they sent, but they forgot to do so. She
   explained that her mother subsequently mailed the letter on June 5, 2019, but
   she had not yet received it at the time of the June 17 hearing. However, as
   noted by the BIA, Zheng acknowledged that she received the other
   supporting evidence from her parents in a timely manner. Finally, Zheng did
   not provide adequate explanation as to why either she or her parents could
   not obtain a statement from Chen.
                                          IV.
            Lastly, Zheng contends that the BIA erred in failing to remand her
   case to the IJ for consideration of her parents’ belated statement. The
   Government responds that Zheng failed to make this request before the BIA,
   and thus it is not properly before this court. We agree that Zheng has failed
   to exhaust this issue, and we therefore lack jurisdiction to consider it. See
   Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018) (“[A] petitioner must
   have presented an issue in some concrete way in order to put the BIA on
   notice of his claim.”); Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009)
   (“Petitioners fail to exhaust their administrative remedies as to an issue if
   they do not first raise the issue before the BIA, either on direct appeal or in a
   motion to reopen.”).
                                   *        *         *
            For the foregoing reasons, we DENY Zheng’s petition as to her first
   issue. We DISMISS her petition for lack of jurisdiction as to her second
   issue.
              PETITION DENIED IN PART; DISMISSED IN PART.




                                            8